Exhibit 10.36

PRIVATE AND CONFIDENTIAL

Jeanine Lemmens

BY EMAIL

Thursday 4th July 2013

Dear Jeanine,

Following your recent discussions, I am pleased to confirm our offer to you of
the position of Senior Vice President UK reporting to Jim Chambers.

This letter, along with the enclosed contract, confirms the terms of your offer
of employment with Weight Watchers (UK) Ltd which replaces any existing contract
with Weight Watchers. These are summarised below:

 

Job title

SENIOR VICE PRESIDENT UK

Start date

3RD JUNE 2013

Date of continuous employment

TBC

Gross Base Salary

£206,000 PER ANNUM

Bonus

45% of base salary

Company element: guaranteed at 100% for 2013

Benelux performance

Long Term Incentives (LTIs)

65% of base salary

Car band/Allowance

£12,600 per annum

UK Pension Scheme

9% Employer contribution; minimum 2% Employee contribution

Private Healthcare

Family cover

Life Cover

3 x Gross Base Salary



--------------------------------------------------------------------------------

Location: As this role is based in the Maidenhead office, you will need to
relocate to within a reasonable commutable distance from Maidenhead.

To assist you with your relocation to the UK, you are entitled to the following
relocation support:

One off relocation benefits:

 

  •   Home and School search: Weight Watchers will pay for you to have the
support of a Relocation company to help you to review schooling and
accommodation options.

 

  •   Removal of your household goods: Weight Watchers will pay for the
reasonable costs for the removal of your household goods from The Netherlands to
the UK in one 20 cubic feet container subject to the review of two quotations
from two relocation providers.

 

  •   Compensation for loss of value on the sale of your cars: Weight Watchers
will pay you up to £2500 per car in respect of any loss that you incur when
selling your cars in the Netherlands before you move to the UK.

 

  •   Home in NL—If you decide to rent out your home in the Netherlands and are
unable to find a tenant, Weightwatchers will you €1300 per month for the first
three months following your permanent relocation to the UK (September, October
and November) to cover this expense

 

  •   Travel to the UK: Weight Watchers will pay or reimburse you in respect of
airfares for yourself and your family from The Netherlands to the UK. If you
choose to drive, Weightwatchers will reimburse you the costs of the ferry or
Eurostar and reasonable toll and mileage expenses in line with our expenses
policy.

 

  •   Temporary Accommodation: Weight Watchers will provide you and your family
with accommodation on your arrival in the UK for a period of up to 4 weeks
whilst you source permanent accommodation. Further details will be discussed
with you separately.

Ongoing Relocation Benefits

 

  •   Housing Allowance: To enable you and your family to find suitable
accommodation within the local area, you will be eligible to receive a housing
allowance of £66,000 net per annum. This will be paid monthly with your salary.

 

  •   Tax Advice: It is your responsibility to ensure that you comply with the
UK and Netherlands tax requirements and ensure that your tax returns are
properly submitted within the relevant deadlines.

You are eligible to receive tax advice and preparation services at Weight
Watchers’ expense, from tax advisers nominated by Weight Watchers from time to
time, (and subject to such financial and/or other conditions as Weight Watchers
may from time to time impose) in respect of any UK or Netherlands tax returns
relating to remuneration from your employment only. For the avoidance of doubt,
Weight Watchers will not pay for additional tax planning advice, for example in
relation to personal investments, sale of property or inheritance.



--------------------------------------------------------------------------------

Any penalties or interest charges incurred because you fail to provide
information or documentation requested by the nominated tax adviser promptly
will be your responsibility. Weight Watchers will not reimburse you in respect
of any such costs and Weight Watchers reserves the right to recover all or part
of any such amounts from you.

 

  •   Education: Weight Watchers will pay or reimburse you, against receipt or
invoice, in respect of schooling fees your daughters for the length of your
assignment.

The exact value of this benefit will be agreed with you once you have specific
details of your preferred school.

Weight Watchers will also cover the costs of language tuition for your daughters
in both Dutch and English to ensure that their level of fluency is maintained
throughout your assignment. This will be paid up to £2000 per child.

Weight Watchers will not cover the cost of any other extra curricular activities
or uniforms.

 

  •   Home Leave Travel: Weight Watchers will provide for the cost of four trips
per year for you and your family between UK and Netherlands in accordance with
the UK Travel & Expenses policy at that time. Weightwatchers will reimburse you
the costs of economy return flights or the ferry or Eurostar and reasonable toll
and mileage expenses in line with our expenses policy.

Weight Watchers reserves the right at its absolute discretion to impose limits
on the amounts that may be reimbursed to you in respect of home leave travel.
You will be given at least one month’s written notice of any such limit, or any
change to such limit imposed. The costs are not exchangeable for cash.

Weight Watchers will cover such income tax and National Insurance or equivalent
as may arise on the items included in the relocation support section above. This
is conditional on you taking such reasonable steps as may be possible to
minimise the charges that may arise.

Should your employment end while you are based in the UK the following terms
would apply:

 

  •   Reimbursement on Voluntary Termination: If your employment ends by reason
of Voluntary Termination within 24 months of your start date you must reimburse
Weight Watchers in respect of a proportion of your Relocation Costs. The amount
to be reimbursed will be reduced by any tax or social security contributions
paid or due in respect of such Relocation Costs that you are unable to recover.
For the avoidance of doubt, Weight Watchers may recover all or part of any such
sum paid to you in respect of the relocation terms set out above.

 

  •   Repatriation expenses: Weight Watchers will reimburse you in respect of
repatriation expenses, provided always that your employment has not ended by
reason of voluntary termination. Repatriation expenses will include one-way
travel expenses between the UK and The Netherlands for you and your family and
the removal of your household goods.



--------------------------------------------------------------------------------

Please find enclosed 2 copies of this letter and your contract. Please sign,
date and return one copy of each. On your first day, you will need to provide
your birth certificate, marriage certificate (if applicable) or passport and
your driving licence. These will be copied and returned to you.

Should you have any queries at all with any aspect of this offer, please do not
hesitate to contact me.

Yours sincerely

/s/ Sara Harper-Holton

Sara Harper-Holton

HR Director

Signed: /s/ JJC Lemmens-Westerink                                          
                                            Dated: 5-7-2013